Citation Nr: 1639480	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently lies with the RO in Seattle, Washington.  

In July 2010 the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  These matters were previously before the Board in February 2014 and February 2015 when they were remanded for further development.  

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma.

2.  Resolving all doubt in favor of the Veteran, tinnitus was caused by or the result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants the service connection claim for tinnitus, which represents a complete grant of the benefit sought on appeal, and a discussion of VA's duty to notify and assist is unnecessary.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may establish service connection for chronic diseases (such as tinnitus as organic diseases of the nervous system) listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of postservice continuity of symptoms.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In adjudicating this claim, the Board must assess the competency and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Lay evidence may be competent evidence to establish incurrence in certain instances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that he currently has tinnitus related to in-service acoustic trauma while working as an infantryman aboard the USS America (CVA-66) (estimated in 1974) and exposed to the high-decibel noises of jet engines on the flight deck, arresting gear, and catapult.  In his May 2009 application for compensation, in support of his claim, he referred to a U.S. Navy study on decibel levels for carriers and during flight operations on carriers.  He noted (according to the study) that the decibel levels for all three of the exposures exceeded safe standards and even exceeded the decibel levels of large caliber Howitzers.  

The Veteran's DD Form 214 indicates that his military occupational specialty was that of a rifleman.  During the July 2012 VA audiology examination he reported that during service, he served as an infantryman and qualified with a weapon once a year through his service.  He reported that the noise he was exposed to most often was aircraft noise (jets taking off and landing) while he patrolled on the "cat walks" around the flight deck.  He estimated that he performed guard duty in and around the flight deck once every two days, for about 20 to 75 minutes while aboard the ship.  Based on the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as being consistent with the circumstances of his service.  

Further, the Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau, 492 F.3d 1372; Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  The July 2012 VA examiner diagnosed tinnitus -- even though the examiner found it to be associated with the Veteran's clinically diagnosed hearing loss, nevertheless the diagnosis was made.  Moreover, tinnitus is a disability the existence of which is essentially established by subjective complaints.  VA audiologists in the July 2012, October 2014 and June 2015 noted that the Veteran reported recurrent tinnitus (the record provides no reason to doubt the Veteran's accounts that he has tinnitus).  Thus, competent evidence establishes that the Veteran currently has tinnitus.  Consequently, after considering the Veteran's account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service.  

The Board acknowledges that July 2012, October 2014 and June 2015 VA audiologists all provided an opinion that weighs against the Veteran's tinnitus claim; that is, that it is at least as likely as not that tinnitus was caused by or a result of military noise exposure; and they essentially provide the same reasoning, which is there were no reports of tinnitus found in the service treatment records.  More specifically, the July 2012 VA audiologist noted that the Veteran did not report tinnitus during military service and did not report any connection between the onset of tinnitus to his military service.  The October 2014 VA audiologist noted there was no evidence of acoustic trauma during military service that would result in symptoms of tinnitus; the June 2015 VA audiologist noted there were no reports of tinnitus found in the service treatment records.  The Board notes that in his May 2009 application for compensation for tinnitus, the Veteran reported that the onset of his tinnitus was in 1974 (during service).  The Board notes that the Veteran is competent to diagnose and describe tinnitus, as he can experience it through his five senses.  Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 309.  The lack of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (noting that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 (noting that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other basis, other than the silence of service records, upon which to question the credibility of the Veteran's reports.

Although an etiological relationship has not been demonstrated through the foregoing VA opinions, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson, 581 F.3d at 1316.  The Board finds that the continuity of symptoms reported by the Veteran are credible and of greater probative weight than the VA examination reports.  The Veteran's report of having tinnitus since 1974 during active service, and intermittently since, combined with his current diagnosis of tinnitus, and affording him the benefit of any doubt, leads the Board to determine that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the Board's February 2014 remand, VA was to obtain or attempt to obtain records regarding hearing tests performed in conjunction with the Veteran's postservice employment with American Airlines.  The RO was to ask the Veteran to provide the adequate authorization to allow VA to obtain records regarding hearing tests performed while he was employed at American Airlines.  In a March 2014 letter to the Veteran, VA noted the following, 

On your application, you indicated that you received treatment from your previous employer, American Airlines, for hearing tests.  Complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that we can obtain treatment information. You may want to obtain and send us the information yourself.

There has been no response from the Veteran to the March 2014 letter.  It may be that the request was unclear.  For example, there is no indication on the Veteran's application that he had hearing test performed while employed at American Airline, (as was noted in the March 2014 letter).  A statement regarding hearing tests by American Airline was made by the Veteran during the July 2010 DRO hearing.  Furthermore, the Veteran should be asked specifically to submit or authorize VA to obtain the medical records and any hearing tests from American Airline; and not generally from "each health care provider[.]"

The Board has determined that the records from the Veteran's former employer are relevant to the Veteran's claim of service connection for hearing loss.  When attempting to obtain records that are not in the custody of a Federal department or agency, 38 C.F.R. § 3.159(c)(1) requires VA to make reasonable effort generally consisting of an initial request for the records and, if the records are not received, at least one follow-up request.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records including any hearing tests from his former employer, American Airline. 

All efforts to obtain these records must be documented in the Veteran's record.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

2.  Review the record to ensure that the requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


